United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2106
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Christopher Meade,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 17, 1999
                                Filed: December 22, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Christopher Meade pleaded guilty to conspiring to distribute and possess with
intent to distribute methamphetamine, in violation of 21 U.S.C.A. §§ 841(a)(1),
841(b)(1)(A), and 846 (1999). Over Meade’s objection, the District Court1 applied a
two-level enhancement to Meade’s offense level for possessing firearms in connection
with the offense. See U.S.S.G. § 2D1.1(b)(1) (1997). The Court calculated Meade’s
total offense level as 33, resulting in a guidelines imprisonment range of 188-235


      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
months. After granting the government’s substantial-assistance downward-departure
motion, the District Court sentenced Meade to 150 months imprisonment and five years
supervised release. Meade appeals, arguing that the District Court erroneously applied
the weapon enhancement.

       We conclude that the issue is unreviewable because Meade’s sentence is below
the applicable guidelines range, with or without the enhancement. See United States
v. Baker, 64 F.3d 439, 441 (8th Cir. 1995); United States v. Wyatt, 26 F.3d 863, 864
(8th Cir. 1994) (per curiam). Specifically, if the District Court had not applied the
weapon enhancement, Meade’s total offense level would have been 31, and his
guidelines imprisonment range would have been 151-188 months. See U.S.S.G. § 5A
(1997).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-